Case 7:21-cv-00366-TTC-RSB Document 3 Filed 06/17/21 Page 1 of 2 Pageid#: 17




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

JERRY RAY HALL,                                       )
                                                      )
        Plaintiff,                                    )         Civil Action No. 7:21-cv-00366
                                                      )
v.                                                    )         MEMORANDUM OPINION
                                                      )
A. DAVID ROBINSON, et al.,                            )          By:       Hon. Thomas T. Cullen
                                                      )                    United States District Judge
        Defendants.                                   )



        Plaintiff Jerry Ray Hall, a Virginia inmate proceeding pro se, filed this civil rights action

under 42 U.S.C. § 1983, claiming that prison officials refused to allow him to order religious

food items through the commissary at Augusta Correctional Center. Hall also submitted a

partial application to proceed in forma pauperis. Court records, however, indicate that Hall has

had at least three prior actions dismissed as frivolous or for failure to state a claim upon which

relief may be granted. * Therefore, under the three-strikes provision of the Prison Litigation

Reform Act, Hall may not proceed with this action unless he either prepays the entire filing

fee or shows that he is “under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g);

see also Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1723 (2020) (holding that “any dismissal for

failure to state a claim, whether with prejudice or without,” counts as a strike for purposes of

§ 1915(g)).




*
 See Hall v. Place, No. 7:20-cv-00707 (W.D. Va. Apr. 20, 2021); Hall v. Williams, No. 7:20-cv-00162 (W.D. Va.
Apr. 21, 2020); Hall v. Miller, No. 7:19-cv-00874 (W.D. Va. Apr. 15, 2020).
Case 7:21-cv-00366-TTC-RSB Document 3 Filed 06/17/21 Page 2 of 2 Pageid#: 18




       Hall’s complaint clearly fails to satisfy the “imminent danger” exception to the three-

strikes provision. Because Hall has not prepaid the filing fee, the court will dismiss his

complaint without prejudice under 28 U.S.C. § 1915(g).

       The Clerk is directed to send a copy of this Memorandum Opinion and the

accompanying Order to the plaintiff.

       ENTERED this 17th day of June, 2021.



                                           /s/ Thomas T. Cullen_______________________
                                           HON. THOMAS T. CULLEN
                                           UNITED STATES DISTRICT JUDGE




                                              2
